DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higano et al. (U.S. Patent Publication No. 2018/0356683).
Regarding claim 1, in Figure 2, Higano discloses an elastic mounting board comprising: a first elastic substrate (10); an elastic wiring (WR1) on a first main surface of the first elastic substrate; an electrode (ACF1) electrically connected to the elastic wiring; and a functional component (FWB1) mounted in a mounting portion of the first elastic substrate (right end portion of substrate 10) and electrically connected to the elastic wiring (Figure 2), wherein the mounting portion having the functional component is constructed to be folded back such that the functional component will face a first main surface side of the elastic mounting board (FWB1 faces the bottom surface side of the substrate 10) and the electrode will face a second main surface side of the elastic mounting board (FWB1 faces the top surface side of the substrate 10).
Regarding claim 2, Higano discloses a second elastic substrate arranged such that the elastic wiring is interposed between the second elastic substrate and the first elastic substrate, the second elastic substrate defining a first opening and a second opening, wherein the electrode is arranged in the first opening, and the functional component is arranged in the second opening (Figure 2).
Regarding claim 3, Higano discloses wherein in a plan view of the elastic mounting board, the mounting portion is defined by a first contour line and a second contour line that connects opposed ends of the first contour line, and the mounting portion is separated from a peripheral portion of the first elastic substrate along the first contour line, and is constructed to be folded back along the second contour line such that the functional component will face the first main surface side of the elastic mounting board (Figure 2).
Regarding claim 4, Higano discloses wherein, when the mounting portion having the functional component is folded back such that the functional component faces the first main surface side of the elastic mounting board and the electrode faces the second main surface side of the elastic mounting board, the functional component and the electrode overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 5, Higano discloses wherein a portion of the mounting portion that is folded back is bonded to the first elastic substrate at a bonding position where the functional component and the bonding position do not overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 6, Higano discloses wherein, when the mounting portion having the functional component is folded back such that the functional component faces the first main surface side of the elastic mounting board and the electrode faces the second main surface side of the elastic mounting board, the functional component and the electrode do not overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 7, Higano discloses wherein a portion of the mounting portion that is folded back is bonded to the first elastic substrate at a bonding position where the functional component and the bonding position do not overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 8, Higano discloses wherein in a plan view of the elastic mounting board, the mounting portion is defined by a first contour line and a second contour line that connects opposed ends of the first contour line, and the mounting portion is separated from a peripheral portion of the first elastic substrate along the first contour line, and is constructed to be folded back along the second contour line such that the functional component will face the first main surface side of the elastic mounting board (Figure 2).
Regarding claim 9, Higano discloses wherein, when the mounting portion having the functional component is folded back such that the functional component faces the first main surface side of the elastic mounting board and the electrode faces the second main surface side of the elastic mounting board, the functional component and the electrode overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 10, Higano discloses wherein a portion of the mounting portion that is folded back is bonded to the first elastic substrate at a bonding position where the functional component and the bonding position do not overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 11, Higano discloses wherein, when the mounting portion having the functional component is folded back such that the functional component faces the first main surface side of the elastic mounting board and the electrode faces the second main surface side of the elastic mounting board, the functional component and the electrode do not overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 12, Higano discloses wherein a portion of the mounting portion that is folded back is bonded to the first elastic substrate at a bonding position where the functional component and the bonding position do not overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 13, Higano discloses wherein the functional component is an amplifier (Figure 2).
Regarding claim 14, Higano discloses wherein the functional component is a connector (Figure 2).
Regarding claim 15, Higano discloses wherein, when the mounting portion having the functional component is folded back such that the functional component faces the first main surface side of the elastic mounting board and the electrode faces the second main surface side of the elastic mounting board, the functional component and the electrode overlap each other in a plan view of the elastic mounting board (Figure 2).
Regarding claim 16, Higano discloses wherein a portion of the mounting portion that is folded back is bonded to the first elastic substrate at a bonding position where the functional component and the bonding position do not overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 17, Higano discloses wherein, when the mounting portion having the functional component is folded back such that the functional component faces the first main surface side of the elastic mounting board and the electrode faces the second main surface side of the elastic mounting board, the functional component and the electrode do not overlap each other in a plan view of the elastic mounting board (Figure 2).
Regarding claim 18, Higano discloses wherein a portion of the mounting portion that is folded back is bonded to the first elastic substrate at a bonding position where the functional component and the bonding position do not overlap each other in the plan view of the elastic mounting board (Figure 2).
Regarding claim 19, Higano discloses wherein the electrode is a gel electrode (Figure 2).
Regarding claim 20, Higano discloses a resin material covering the functional component (Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847